Citation Nr: 1129927	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  09-04 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to March 1965.  The Veteran died in January 1990.  The appellant (or claimant) is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied reopening the previously denied claim for service connection for the cause of the Veteran's death.  

Although the RO declined to reopen service connection for the cause of the Veteran's death in the July 2008 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has been received, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

The appellant requested a Board personal hearing in February 2009.  Because the appellant withdrew the hearing request in March 2011, the Board hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2010); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  





FINDINGS OF FACT

1.  A Board decision in November 2005 denied service connection for the cause of the Veteran's death.

2.  Since the November 2005 Board decision denying service connection for the cause of the Veteran's death, the additional evidence that was not previously considered is cumulative, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2005 Board decision, which denied entitlement to service connection for the cause of the Veteran's death, was final when issued.  
38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence not having been received, the claim of service connection for the cause of the Veteran's death is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The appellant was advised of VA's duties to notify and assist in the development of the claim.  A May 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the appellant was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria and provided notice in accordance with Kent.  The appellant has had ample opportunity to respond and supplement the record.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO has not arranged for a VA medical examination, but the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  
38 C.F.R. § 3.159 (c)(4)(iii).  The appellant has not identified any evidence that remains outstanding.  Accordingly, the Board will address the claim.



New and Material Evidence - Legal Criteria

In an October 1993 rating decision, the RO denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant appealed the denial to the Board, which denied the appeal for service connection in a November 2005 Board decision that was final when issued.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.

In April 2008, the appellant filed to reopen service connection for the cause of the Veteran's death.  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence - Cause of the Veteran's Death

The evidence of record at the time of the November 2005 Board decision included statements from the appellant, the Veteran's service treatment records, and post-service VA and private medical records which cover a period through 1990.  The evidence of record also included May 2000, June 2002, and December 2004 letters from the Defense Threat Reduction Agency (DTRA) reporting the Veteran's ionizing radiation exposure in service, and an October 2002 Advisory Opinion from the VA Compensation and Pension Service that opined that it was unlikely that the Veteran's acute monocytic leukemia resulted from his exposure to ionizing radiation in service.  Nothing in the service treatment records indicated any problems associated with leukemia, to include in-service examination reports.

In the November 2005 Board decision, the Board denied the appeal for service connection for the cause of the Veteran's death, finding that the Veteran's fatal leukemia was not present during service and there was no competent evidence of record relating the leukemia to active service.  As such, for evidence to be new and material, it would have to tend to show that the Veteran incurred leukemia in service or that there is competent evidence relating the Veteran's leukemia to an in-service disease or injury.

In support of the current application to reopen service connection for the cause of the Veteran's death, the appellant has submitted a May 2008 letter from the DTRA that reported DTRA was unable to confirm the Veteran's participation in U.S. atmospheric nuclear testing.  The appellant has submitted multiple statements concerning her belief that the Veteran was exposed to ionizing radiation in service and that exposure to ionizing radiation caused the Veteran's leukemia.  The appellant also submitted copies of earlier letters from the DTRA that were already of record at the time of the Board's November 2005 decision.  

The Board finds that in this case the evidence that is new is not material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  The May 2008 letter from DTRA is new, but it reports that DTRA was unable to confirm participation in nuclear atmospheric testing.  See Villalobos v. Principi, 
3 Vet. App. 450, 452 (1992) (evidence that is unfavorable to the appellant's case and which supports the previous denial cannot trigger a reopening of the claim).  The statements made by the appellant concerning the Veteran's exposure to ionizing radiation in service and that exposure to ionizing radiation caused the Veteran's leukemia are duplicative of statements made earlier by the appellant.  Also, lay assertions of medical causation cannot serve as a predicate to reopen a claim.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Moray v. Brown, 
5 Vet. App. 211, 214 (1993).  

In sum, none of the evidence received since November 2005 constitutes competent evidence that the Veteran's leukemia was related to service, to include as due to exposure to ionizing radiation.  More generally, none of the newly received evidence constitutes competent evidence relating the Veteran's death to any disease or injury claimed to have occurred during active service.  As a result, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  Accordingly, the evidence received since the most recent final denial of the claim in November 2005 is not new and material, and reopening of the claim for service connection for the cause of the Veteran's death is not warranted.  


Until the appellant meets the threshold burden of submitting new and material evidence sufficient to reopen the claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence not having been received, the appeal to reopen service connection for the cause of the Veteran's death is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


